Case: 12-11241      Document: 00512603879         Page: 1    Date Filed: 04/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 12-11241
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 22, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JON LESLIE LYONS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:10-CR-190-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jon Leslie Lyons pleaded guilty to three counts of receipt of child
pornography and one count of possession of child pornography and received a
sentence of 120 months in prison, to be followed by a lifetime term of
supervised release. As a condition of supervised release and as relevant to the
instant appeal, Lyons was prohibited from accessing the Internet or using any
type of device to do so without obtaining the written permission of the court.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-11241     Document: 00512603879     Page: 2   Date Filed: 04/22/2014


                                  No. 12-11241

      Lyons maintains that a lifetime ban on computer and internet access,
subject to court approval, is overly intrusive and onerous; that the condition is
not narrowly tailored and is greater than necessary to deter future actions and
protect the public; and that the ban proscribes his rights under the First
Amendment. We review Lyons’s challenge for an abuse of discretion. See
United States v. Rodriguez, 558 F.3d 408, 412 & n.3 (5th Cir. 2009).
“[R]estrictions on Internet and computer use are often imposed in cases
involving child pornography, and this circuit has routinely upheld such
restrictions.” United States v. Ellis, 720 F.3d 220, 225 (5th Cir.), cert. denied,
134 S. Ct. 681 (2013); see also United States v. Miller, 665 F.3d 114, 126, 133-
34 (5th Cir. 2011) (upholding a conditional 25-year ban); United States v. Locke,
482 F.3d 764, 766, 768 (5th Cir. 2007) (upholding similar ban against First
Amendment challenge). The record supports the district court’s conclusion
that the conditions were appropriate in light of the statutory factors.
Consequently, there is no abuse of discretion in the district court’s imposition
of the lifetime computer and internet ban.
      AFFIRMED.




                                        2